PER CURIAM.
The judgment of the Tax Court is affirmed essentially for the reasons expressed by Judge Lasser in his reported opinion. 11 N.J.Tax 6. Under certain circumstances, an assessor may reasonably anticipate that access to landlocked property can be obtained through an easement by necessity in determining the value of the property. Contrary to plaintiffs argument, the record discloses that this issue was fairly raised in the course of the trial. We discern no sound basis to disturb the judge’s findings and conclusions pertaining to comparable sales.
Affirmed.